Filed 8/26/14 P. v. Steele CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




THE PEOPLE,                                                                                  C074936

                   Plaintiff and Respondent,                                        (Super. Ct. No. F3060)

         v.

REBEKAH SUE STEELE,

                   Defendant and Appellant.




         A trial court found defendant Rebekah Sue Steele legally insane and committed
her to a psychiatric hospital. Thereafter, the People petitioned to extend defendant’s
commitment by two years and the trial court granted that petition. Defendant appeals,
arguing the People presented insufficient evidence to support the commitment extension.
We disagree and affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
         In December 2003, defendant assaulted two people and their cat with a knife while
the victims were in their home. During the assault, defendant was heard making

                                                             1
statements about spirits and threats to her own life and the lives of her children.
Defendant pled not guilty by reason of insanity to all charges and the trial court found
defendant legally insane at the time of the offenses. Defendant was committed to Napa
State Hospital in September 2004.
       In March 2013, defendant applied to be released from her commitment and in
April 2013 the People petitioned to extend her commitment an additional two years. A
court trial on the People’s petition followed. The People offered two expert witnesses in
support of their petition.
                                              I
                                    First Expert Witness
       Dr. Leif Skille, a staff psychiatrist at Napa State Hospital treated defendant
between November 2012 and January 2013. Dr. Skille testified he was the attending
psychiatrist on the discharge unit and when defendant was in his unit, her primary
diagnosis was schizoaffective disorder, bipolar type, with an additional diagnosis of a
substance abuse disorder.
       Dr. Skille also testified that his unit works with a forensic office that reviews a
patient’s history and looks for risk factors for future potential dangerousness. He went on
to testify that one risk factor for future potential dangerousness is noncompliance with
taking medications. Additionally, Dr. Skille testified that after a month and one-half of
working with defendant, defendant started to have psychotic decompensation and started
to believe the treatment team was trying to kill her and thought her children were in
danger. He further testified that when people with delusions believe they are going to be
killed, many times they will defend themselves. Dr. Skille stated that defendant was
transferred from the discharge unit because of safety concerns after spending two months
in his unit.




                                              2
                                              II
                                   Second Expert Witness
       Dr. Michelle Martin, a staff psychiatrist at Napa State Hospital began treating
defendant in January 2013 after defendant was transferred from Dr. Skille’s unit.
Dr. Martin prepared a court report in April 2013 regarding whether defendant was ready
for outpatient treatment or whether defendant needed to stay at Napa State Hospital.
Dr. Martin testified defendant needed to stay at the hospital and her primary diagnosis
was schizoaffective disorder with an additional diagnosis of polysubstance dependence.
       Dr. Martin testified defendant became more and more paranoid and delusional by
March 2013 and believed people were trying to kill her. She testified defendant had
ongoing paranoia and delusional thinking. Dr. Martin gave examples of defendant’s
paranoia such as: defendant saw her family members being murdered on the television
and defendant felt like there was a hit out for her in the hospital.
       Additionally, Dr. Martin testified that a major form of group treatment in her unit
is the wellness and recovery group, which helps patients come up with a plan to manage
their symptoms and to respond to their symptoms. Dr. Martin believed defendant’s
wellness and recovery plan to be a good one, but defendant was unable to recognize her
symptoms once they set in and therefore was unable to put the plan into effect.
       Dr. Martin also testified defendant had a history of noncompliance with taking
medication. Dr. Martin testified that defendant made comments about not needing to
take her medication, and without those medications, defendant would become more
paranoid, more delusional, and more depressed. Dr. Martin concluded defendant was at a
high risk for another violent act and was at a high risk for injuring other people.
       The trial court extended defendant’s commitment for two years and defendant’s
application for release was denied.




                                               3
                                      DISCUSSION
         There Was Sufficient Evidence To Support The Commitment Extension
       Defendant contends the evidence about her future behavior and her ability to
control dangerous behavior was insufficient to support the extension of her commitment
because the evidence was “highly speculative and overly dependent on the occurrence of
contingencies that were themselves highly speculative.” We disagree.
       Penal Code1 section 1026.5, subdivision (b)(1) provides in relevant part, “A
person may be committed beyond the term prescribed by subdivision (a) . . . only if the
person has been committed under Section 1026 for a felony and by reason of a mental
disease, defect, or disorder represents a substantial danger of physical harm to others.”
This provision has been interpreted as “requiring proof that a person under commitment
has serious difficulty in controlling dangerous behavior.” (People v. Galindo (2006) 142
Cal.App.4th 531, 536.)
       In reviewing the sufficiency of the evidence, “ ‘ “we review the entire record in
the light most favorable to the extension order to determine whether any rational trier of
fact could have found the requirements of section 1026.5(b)(1) beyond a reasonable
doubt.” ’ ” (People v. Bowers (2006) 145 Cal.App.4th 870, 878-879.) “ ‘A single
psychiatric opinion that an individual is dangerous because of a mental disorder
constitutes substantial evidence to support an extension of the defendant’s commitment
under section 1026.5.’ ” (People v. Zapisek (2007) 147 Cal.App.4th 1151, 1165.)
       The expert testimony here revealed that defendant’s diagnosis consisted primarily
of schizoaffective disorder, with an additional diagnosis of polysubstance dependence. It
appears there is no dispute that defendant suffers from a mental disease, defect, or
disorder but defendant contends there is insufficient evidence to show she is a substantial




1      All further section references are to the Penal Code.

                                             4
danger to others or that she lacks control over dangerous behavior. Defendant contends
the testimony was speculative, but the record reveals the psychiatric opinions were based
on a number of factors, three of which we find significant.
       First, the delusions defendant was experiencing in the period before the trial were
of the same type she experienced during the crimes that led to her commitment 10 years
earlier. The experts who testified were the two most recent staff psychiatrists who
worked with defendant and who were familiar with defendant’s history.
       Dr. Martin, the more recent of the two psychiatrists to care for defendant testified
defendant was becoming more and more delusional and paranoid by March 2013, and
defendant believed “that somebody had put a hit out on her or a contract for a hit on her
in the unit and that she was going to be killed.” Dr. Skille testified that a month and one-
half after treating her, defendant “started getting very paranoid [and] thought her children
were in harm’s way.” These delusions and paranoia (thinking others were going to harm
her and her children) were of exactly the same type she experienced when she committed
the crimes that led to her commitment in the first place.
       Second, defendant was not in control of her paranoia and delusions. Dr. Martin
testified that when defendant started to have symptoms, “she didn’t recognize any of the
symptoms. . . . She doesn’t recognize her own paranoia.” Defendant could not enact her
wellness and recovery plan because she could not recognize the symptoms once they set
in. This evidence indicates defendant has difficulty in controlling her potentially
dangerous behavior as she cannot even recognize her delusions or put into effect the plan
created to manage her symptoms. If she cannot recognize her delusions, she cannot
control the dangerous behavior they cause.
       Third, defendant appeared to have a history of noncompliance in taking her
medication. Dr. Martin testified defendant was noncompliant in taking medication and
that without those medications defendant would become more delusional. Dr. Martin
explained that defendant’s history of noncompliance with taking medications, coupled

                                             5
with her potential access to substances outside the hospital, put defendant at a high risk
for committing another violent act. More importantly, Dr. Skille’s testimony revealed
that noncompliance with taking medications is a known risk factor which indicates future
potential dangerousness.
       Dr. Martin spoke of these factors in her testimony and she plainly stated her
opinion: “I believe that her symptoms of paranoia and delusional thinking, which are still
active, do . . . put her at higher risk for injuring other people.” Viewing the record in a
light most favorable to the extension order, we conclude the expert testimony was not
speculative. Rather, the testimony was sufficient evidence to support the commitment
extension.
                                          DISPOSITION
       The judgment is affirmed.



                                                         ROBIE                 , Acting P. J.



We concur:



      BUTZ                   , J.



      MAURO                  , J.




                                              6